Goldstein, J.
(dissenting and voting to reverse the judgment, on the law and the facts, to award the claimant judgment on the issue of liability, and to remit the matter to the Court of Claims for a trial on the issue of damages): On March 11, 2000 the claimant, then an inmate at Arthur Kill Correctional Facility (hereinafter Arthur Kill), fell from an upper bunk and fractured his fifth finger. He reported to members of the staff at Arthur Kill that “I thought I was having a seizure.” At the time of his fall, the claimant was receiving neurontin which can be used as a medicine for seizure disorders. Dr. Francois Thebaud, an attending physician at Arthur Kill, recorded in the claimant’s medical records that the claimant reported he had a seizure.
At trial, Dr. Thebaud testified that he issued the order for a lower bunk for the claimant. He testified that his order was based upon the claimant’s fractured fifth finger since the sole evidence of a seizure was the claimant’s “subjective” complaint of a seizure, and the only way to objectively ascertain whether a patient has suffered a seizure is to witness the seizure or to administer an EEG or CAT scan on the patient — which was not done in this case.
Dr. Thebaud further testified that if in his opinion the claimant required an immediate transfer to a lower bunk, he *504would have said so in the order and called “Movement and Control” before a written order was prepared, but did not do so in this case since the need for a lower bunk was not “urgent.”
The defendant’s medical records for the claimant dated March 13, 2000 stated that the claimant injured his fifth finger “after a seizure” and his assignment to a lower bunk bed was part of the plan for treating his condition. The records failed to distinguish between subjective complaints and objective findings. The claimant’s injury to his fifth finger was listed under “subjective” complaints.
The documentary evidence establishes that the order directing that the claimant “requires lower bunk accommodations” was from Dr. J. Mitchell, not Dr. Thebaud. Dr. Thebaud’s testimony that he issued the order was in my view unworthy of belief. His testimony as to the reasons why he would have issued such an order was irrelevant, since he did not in fact issue the order.
At the trial, deposition testimony of Dr. Mitchell, who signed the order, was read into evidence. She noted in her testimony that a seizure could be caused by something other than a seizure disorder. If an inmate had a seizure without a documented history of prior seizures, that would not be considered a seizure disorder but would still require assignment to a lower bunk. It is clear from the record that it is the policy of Arthur Kill to place inmates with seizures in lower bunks.
Dr. Mitchell’s order was dated March 13, 2000 and stated that the “inmate requires lower bunk accommodations.” That order was not implemented. Dr. Mitchell testified that she knew of no reason why her order was not implemented. The order did not state the reason why it was issued, and there was no language in the order indicating that its implementation could be delayed. There is no evidence that Arthur Kill employees charged with the ministerial duty of implementing the order were given any information as to why the order was issued and/or any discretion to delay its implementation.
On March 14, 2000 the claimant again fell out of his upper bunk and sustained serious injuries. Again, the claimant reported that the fall was caused by a seizure. This time, the claimant stayed in the infirmary overnight and dilantin was prescribed for seizures.
The claimant filed a claim against the State of New York alleging negligence in failing to transfer him to a lower bunk after his fall on March 11, 2000. After a nonjury trial, the claim was dismissed on the ground that the claimant “failed to meet his burden of establishing by a fair preponderance of the cred*505ible evidence that the likelihood of his suffering a seizure was reasonably foreseeable” at the time of the accident on March 14, 2000.
Where, as here, a case is tried without a jury, “this Court’s power to review the evidence is as broad as that of the trial court” (Bubba’s Bagels of Wesley Hills, Inc. v Bergstol, 18 AD3d 411, 412 [2005]). This Court may render a judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Matter of Allstate Ins. Co. v Albino, 16 AD3d 682, 683 [2005]; Greenhill v Stillwell, 306 AD2d 434 [2003]).
It is apparent from the claimant’s medical records that it was reasonably foreseeable that the claimant would suffer a seizure. Further, it is clear from the record that allowing the claimant to remain in an upper bunk violated the defendant’s own practice and procedures and the directives of its own medical personnel.
“[T]he scope of the State’s duty to protect inmates is limited to risks of harm that are reasonably foreseeable” (Sanchez v State of New York, 99 NY2d 247, 253 [2002]; see Basso v Miller, 40 NY2d 233, 241 [1976]). Moreover, “[although the precise manner in which the harm occurred need not be foreseeable, liability does not attach unless the harm is within the class of reasonably foreseeable hazards that the duty exists to prevent” (Sanchez v State of New York, supra at 252; see Di Ponzio v Riordan, 89 NY2d 578, 583 [1997]). The existence of the policy to assign lower bunks to inmates suffering from seizures is proof that the defendant actually foresaw the risk that an accident would occur in the manner in which it occurred.
Since it is clear from the record that the defendant violated its own practices and procedures enacted to avoid the foreseeable event that the claimant would fall again, the determination in favor of the defendant is not supported by the evidence.